Citation Nr: 0033579	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 216	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania





THE ISSUE

Entitlement to service connection for bilateral hearing loss.






ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He also had a period of active duty from 
September 1950 to June 1952.  Personnel records indicate, the 
veteran was a recipient of the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 RO decision, which denied the 
veteran's claim of service connection for bilateral hearing 
loss.

REMAND

The Board remanded this case in October 2000 because the RO 
failed to send the appellant a supplemental statement of the 
case.  Now, it must be remanded again for precisely the same 
reason.

In response to the Board's remand of October 2000, the RO 
issued a supplemental statement of the case dated November 1, 
2000.  On November 6, 2000, the RO received a statement from 
the appellant, along with the report of an audiogram dated in 
September 2000.  Despite the fact that the case had recently 
been remanded as a result of the RO's failure to provide the 
veteran with a supplemental statement of the case, the RO 
again did not respond to the evidence submitted by the 
appellant on November 6, 2000.

The applicable regulation is found in 38 C.F.R. Part 19, 
Subpart B, which is entitled "Appeals Processing by the 
Agency of Original Jurisdiction."  Section 19.31 of Subpart B 
states: 

A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant 
... when additional pertinent evidence is 
received after a Statement of the Case or the 
most recent Supplemental Statement of the Case 
has been issued  

The RO is reminded that an adequate response includes an 
adjudication of the merits of the claim, fully considering 
the substance of the evidence submitted by the appellant; 
then, if the adjudication does not resolve the claim to the 
appellant's satisfaction, the RO must send the appellant a 
supplemental statement of the case.    

Subsequent to the RO's September 1998 decision, new 
requirements for the development of claims were added to the 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The veteran's claim must be 
developed in accordance with these new and binding 
requirements.

A review of the record indicates that the veteran alleges his 
ears were injured as a result of noise trauma incurred as a 
gunnery officer in service.  The veteran's service medical 
records from his first period of service are on file but do 
not reflect any hearing loss.  His service medical records 
from his second period of service are not of record since 
they were destroyed in a fire at the National Personnel 
Records Center. The veteran has submitted service records 
showing that he was assigned to a tank battalion.  There is a 
very large gap in the medical records from the end of the 
veteran's active service until the late 1990s.  Medical 
records from the late 1990s and 2000, refer to a current 
hearing loss.  However, the medical evidence does not include 
a statement as to the etiology the veteran's hearing loss.

As a result of the Veterans Claims Assistance Act of 2000, 
the veteran is not required to submit a well grounded claim.  
Furthermore, he is entitled to a VA examination if the 
record, including the veteran's own statements, contains 
evidence of a current disability and indicates the disability 
may be associated with the veteran's military service. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096,_____ (2000) (to be codified at 
38 U.S.C. § 5103A).  The current record clearly meets the 
requirements of the Veterans Claims Assistance Act of 2000.

 This case must now be remanded so that the veteran may be 
afforded a VA examination in order to determine the nature 
and etiology of his bilateral hearing loss disability.  The 
record suggests that additional relevant medical reports 
regarding his hearing loss are available; as such, an attempt 
should be made to secure such records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Additionally, in his 
statement of November 200, the veteran has stated that he is 
in receipt of Social Security Administration (SSA) disability 
benefits.  The SSA records are not currently associated with 
the claims folder and should also be obtained.  Id. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
development required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including but not limited 
to outstanding records from the 
Johnstown, Pennsylvania VA facility as 
well as Miracle Ear.

4.  The RO should contact the SSA and 
obtain a copy of their decision regarding 
the veteran's claim for disability 
benefits along with copies of all medical 
records considered by the SSA.

5.  The veteran must be scheduled for a 
VA audiological examination.  All studies 
deemed appropriate should be performed, 
and all findings should be set forth in 
detail.  The examiner must review the 
entire claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  Does the veteran have a hearing 
disability?  If yes, state as precisely 
as is feasible the diagnosis of the 
disorder that causes the disability. 

c.  If the veteran does have hearing 
disability, based on an assessment of the 
entire record, including the veteran's 
statements and reports of his assignments 
in service, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not the veteran's 
hearing disability is the result of 
exposure to noise in service.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should review the veteran's 
claim based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
claim is not resolved to the veteran's 
satisfaction, he should be sent a 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



